Citation Nr: 0909138	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In May 2008, the Board remanded 
the claim for additional development.

In March 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Previously, the Board remanded the claim for the performance 
of an additional VA examination.  In the remand, the VA 
examiner was instructed to determine which of the Veteran's 
symptoms were attributable to his service connected 
depression and which, if any, were attributable to non-
service-connected psychiatric disorders.  The examiner was 
instructed to assign a Global Assessment of Functioning (GAF) 
score for the Veteran's depression consistent with the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) and 
explain the significance of the score.  The examiner was 
given four descriptive paragraphs and was asked to indicate 
which paragraph best described the Veteran's mental 
impairment.  Finally, the examiner was requested to provide 
adequate reasons and bases to support his opinion.

The requested VA examination was performed in September 2008.  
However, the examiner did not discuss which of the Veteran's 
symptoms were attributable to his service-connected 
depression as opposed to any non-service-connected 
psychiatric disorders.  Although the examiner assigned a GAF 
score, no reasons or bases were given justifying the score.  
No mention was made of the symptoms listed in the DSM-IV 
indicated by the GAF score assigned.  Also, the examiner did 
not indicate which of the four given descriptive paragraphs 
best described the Veteran's service-connected mental 
impairment.  Thus, the September 2008 VA examiner's opinion 
did not comply with the Board's remand directives.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's Remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its Remand.  Id.  As the September 2008 VA 
examination did not comply with the May 2008 remand 
instructions, an additional remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.

Notification to the Veteran should 
include an explanation to the veteran 
as to the information or evidence 
needed to substantiate a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b) for his service-connected 
depression and an explanation as to the 
information and evidence needed 
establish an effective date for an 
extraschedular rating.

After the Veteran has been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), he should be 
given the opportunity to respond.

2.  The Veteran should be afforded a VA 
mental disorders examination by a VA 
psychiatrist or psychologist  who has 
not previously treated the Veteran to 
determine the current severity of his 
service-connected depression.  All 
indicated tests and studies should be 
accomplished, to include a discussion 
of any discrepancies suggested by the 
testing or other examination.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.

The examiner is asked, if possible, to 
determine which symptoms are attributable 
to the Veteran's service connected 
depression and which, if any, are 
attributable to nonservice-connected 
psychiatric disorders.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
depression consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
is specifically requested to explain the 
GAF score assigned in light of the 
criteria outlined for the score by the 
DSM-IV.  The examiner should indicate 
whether the GAF score would change if the 
nonservice-connected psychiatric 
disorders were included in the 
assessment.

The examiner's attention is invited to 
review the February 2008 and June 2008 
correspondence from Dr. M. Khalid Hasan 
and to opine regarding the extent to 
which the Veteran's service-connected 
depression alone affects his 
employability.  

The examiner is also requested to 
indicate which of the following (a), (b), 
(c) or (d) best describes the Veteran's 
symptoms due to his service-connected 
depression:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

Adequate reasons and bases should be 
provided to support the opinion 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and consider the applicability 
of an extraschedular rating under 38 
C.F.R. § 3.321(b).  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




